Citation Nr: 1142735	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-00 214	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 RO decision.  It was previously before the Board in October 2009, when it was remanded for further evidentiary development.  Such development having been accomplished, it has been returned to the Board for appellate review.  However, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts that his mental health problems had their inception during his last year of service in 1982 and that he has experienced them continuously since that time.  He contends that service connection is therefore warranted.

Despite several requests for the Veteran's service treatment records, no records reflecting complaints or treatment pertaining to his mental health have been obtained.  Careful review of the requests for his service treatment records reveals that mental health and/or psychiatric records have not been specifically requested, however.  Given the importance of in-service documentation of the Veteran's mental health status to his claim for service connection, the Board holds that another attempt to specifically obtain mental health records should be made.

In his June 2007 notice of disagreement, the Veteran reported that he had been receiving medical care from the VA for his mental health problems since his discharge from service in 1982.  Any records reflecting treatment for mental health issues shortly after the Veteran's discharge from service would be particularly probative of his claim.  At this point in time, his claims file contains VA records dating from 2001 only, although earlier private medical records, dating from 1999 are available for review.  Furthermore, any such VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, we observe that a VA medical opinion was obtained in 2010, based in part upon review of the recent VA medical records.  If earlier medical records are obtained that prove relevant to the Veteran's claim for service connection, another VA medical opinion should be obtained based upon the new records.

As it appears that the veteran continues to receive VA health care, his VA treatment records should be updated for the file as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO should specifically request the veteran's service mental health/psychiatric records through official channels.  If there are no such records, documentation of their absence must be included in the Veteran's claims file.  A Memorandum of Unavailability documenting all efforts to obtain these records must be prepared for inclusion in the claims folder.

2.  The RO should obtain all records of VA mental health treatment afforded to the Veteran by the San Juan VA Medical Center, the Ponce VA Clinic and any other related clinics between 1982 and 2000 for inclusion in his claims file.  Again, if there are no such records, documentation of their absence must be included in the claims file.  VA mental health treatment records reflecting mental health care provided subsequent to 2009 should be obtained, as well.  A Memorandum of Unavailability documenting all efforts to obtain these records must be prepared for inclusion in the claims folder.

3.  If new and relevant records are received pursuant to the above requests, the Veteran's claims file, including the new records, must be provided to the psychiatrist who conducted the July 2010 VA examination, so that she can review the records and update her prior opinion, as appropriate.  

If the July 2010 examiner is not available, the file should be provided to a psychiatrist with similar credentials for review and an opinion as to when the Veteran's currently-shown acquired psychiatric disorder was initially manifested and an opinion as to whether a current psychiatric disorder is more, less, or equally likely related to the Veteran's period of active service.  A complete rationale for all opinions expressed must be fully explained.

4.  After the development requested above has been completed the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative, if he should choose to designate one, should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

